OPINION — AG — ** PARTNERSHIP — CERTIFICATE — FEES ** QUESTION: DOES HOUSE BILL NO. 356, WHICH, AMONG OTHER THINGS, REQUIRES A LIMITED PARTNERSHIP, WHICH IS REFERRED TO THEREIN, TO FILE IN YOUR OFFICE (SECRETARY OF STATE) A CERTIFICATE OF SUCH PARTNERSHIP DRAWN IN CONFORMITY WITH SECT. THREE OF THE ACT. WHAT FEE SHOULD BE CHARGED BY THE SECRETARY OF STATE FOR FILING THE SAME? — YOU WOULD BE JUSTIFIED CHARGING A $3.00 FEE (EXPENSES, OFFICE, DOCUMENT, FILING) CITE: 18 Ohio St. 1.247 [18-1.247], 28 Ohio St. 111 [28-111] [28-111], 28 Ohio St. 115 [28-115] (FRED HANSEN)